As filed with the Securities and Exchange Commission on August 29, 2013 File No. 333-187076 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 2 (Check appropriate box or boxes) PIONEER SERIES TRUST XI (formerly, Pioneer Value Fund) (Exact Name of Registrant as Specified in Charter) (617) 742-7825 (Area Code and Telephone Number) 60 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices: Number, Street, City, State, Zip Code) Terrence J. Cullen, Secretary Pioneer Investment Management, Inc. 60 State Street Boston, Massachusetts 02109 (Name and Address of Agent for Service) Copies to: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. Calculation of Registration Fee under the Securities Act of 1933: No filing fee is due because of reliance on Section 24(f) of the Investment Company Act of 1940, which permits registration of an indefinite number of securities. Title of Securities Being Registered: Shares of beneficial interest of Pioneer Value Fund (now known as Pioneer Core Equity Fund), a series of the Registrant. This filing will become effective on August 29, 2013, pursuant to Rule 485(b) under the Securities Act of 1933, as amended. ­­­­­ Part A - Prospectus/Proxy Statement and Part B - Statement of Additional Information are incorporated by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 as filed with the Securities and Exchange Commission on April 26, 2013. ­­­­­ PART C OTHER INFORMATION PIONEER SERIES TRUST XI ITEM 15. INDEMNIFICATION No change from the information set forth in Item 30 of the most recently filed Registration Statement of Pioneer Series Trust XI (formerly, Pioneer Value Fund) (the "Registrant") on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940 (File Nos. 2-32773 and 811-01835), as filed with the Securities and Exchange Commission on January 28, 2013 (Accession No. 0000078758-13-000004), which information is incorporated herein by reference. ITEM 16. EXHIBITS (1)(a) Amended and Restated Agreement and Declaration of Trust (1)(b) Amendment to Amended and Restated Agreement and Declaration of Trust (as of May 22, 2010) (1)(c) Certificate of Trust (1)(d) Amended Certificate of Trust Amended and Restated By-Laws Not applicable Form of Agreement and Plan of Reorganization (*) Reference is made to Exhibits (1) and (2) hereof (6)(a) Amended and Restated Management Agreement (6)(b) Expense Limit Agreement (7)(a) Underwriting Agreement (7)(b) Dealer Sales Agreement Not applicable (9)(a) Custodian Agreement with Brown Brothers Harriman & Co. (9)(b) Amended Appendix A to Custodian Agreement (dated as of December 20, 2011) (10)(a) Pioneer Funds Distribution Plan (10)(b) Multiple Class Plan Pursuant to Rule 18f-3 Opinion of Counsel (legality of securities being offered) Final opinion as to tax matters and consent (**) (13)(a) Master Investment Company Service Agreementwith Pioneer Investment Management Shareholder Services, Inc. (13)(b) Amendment to Master Investment Company Service Agreement (May 5, 2007) (13)(c) Amendment No. 2 to Master Investment Company Service Agreement (January 16, 2009) (13)(d) Amendment No. 3 to Master Investment Company Service Agreement (March 5, 2010) (13)(e) Amendment No. 4 to Master Investment Company Service Agreement (March 8, 2011) (13)(f) Amendment No. 5 to Master Investment Company Service Agreement (December 1, 2011) (13)(g) Amended and Restated Administration Agreement (updated as of March 5, 2012) (13)(h) Administrative Agency Agreement, dated as of March 5, 2012, between Brown Brothers Harriman & Co. and Pioneer Investment Management, Inc. Consent of Independent Registered Public Accounting Firm Not applicable Power of Attorney (17)(a) Code of Ethics of the Pioneer Funds, Pioneer Funds Distributor, Inc., Pioneer Institutional Asset Management, Inc., and Pioneer Investment Management, Inc. (17)(b) Prospectus of Pioneer Value Fund dated February 1, 2013, as supplemented, and Statement of Additional Information of Pioneer Value Fund dated February 1, 2013, as supplemented (17)(c) Annual Report of Pioneer Value Fund, for the fiscal year ended September 30, 2012 (17)(d) Prospectus of Pioneer Research Fund dated May 1, 2012, as supplemented, and Statement of Additional Information of Pioneer Research Fund dated May 1, 2012, as supplemented (17)(e) Annual Report of Pioneer Research Fund for the fiscal year ended December 31, 2012 (1) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 46 to the Registrant’s Registration Statement on Form N-1A (File No. 2-32773) as filed with the Securities and Exchange Commission (the "SEC") on May 1, 1996 (Accession No. 0000078758-96-000017). (2) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 56 to the Registrant's Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on January 25, 2002 (Accession No. 0001016964-02-000006). (3) Previously filed. Incorporated herein by reference from the exhibits filed with Registrant’s Initial Registration Statement on Form N-14 (File No. 333-118445), as filed with the Securities and Exchange Commission on August 20, 2004 (Accession No. 0001145443-04-001278). (4) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 65 to the Registrant's Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on January 27, 2006 (Accession No. 0001077452-06-000004). (5) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 67 to the Registrant's Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on January 28, 2008 (Accession No. 0000078758-08-000002). (6) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 68 to the Registrant's Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on January 28, 2009 (Accession No. 0000078758-09-000002). (7) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 69 to the Registrant's Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on November 20, 2009 (Accession No. 0000078758-09-000013). (8) Previously filed.Incorporatedherein by reference from the exhibits filed with Post-EffectiveAmendment No. 71 to theRegistrant's Registration Statement on Form N-1A (File No. 2-32773)as filed with the SEC on January 28, 2011 (Accession No. 0000078758-11-000002). (9) Previously filed.Incorporatedherein by reference from the exhibits filed with Post-Effective Amendment No. 73 to the Registrant's Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on January 27, 2012 (Accession No. 0000078758-12-000002). (10) Previously filed.Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 75 to the Registrant’s Registration Statement on Form N-1A (File No. 2-32773) as filed with the SEC on January 28, 2013 (Accession No. 0000078758-13-000004). (11) Previously filed. Incorporated herein by reference from the exhibits filed with the Registrant’s Registration Statement on Form N-14 (File No. 333-187076) as filed with the SEC on March 6, 2013 (Accession No. 0000891804-13-000340). (12) Previously filed. Incorporated herein by reference from the exhibits filed with Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 (File No. 333-187076) as filed with the SEC on April 26, 2013 (Accession No. 0000891804-13-000559). (*)Attached as Exhibit A to the combined Information Statement/Prospectus (**)Filed herewith. ITEM 17. UNDERTAKINGS. (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is part of this Registration Statement by any person or party which is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, the reoffering prospectus will contain the information called for by the applicable registration form for the reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as part of an amendment to the Registration Statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. (3) Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement on Form N-14 pursuant to rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 29thday of August 2013. PIONEER SERIES TRUST XI By:/s/ Daniel K. Kingsbury Name:Daniel K. Kingsbury Title:Trustee and Executive Vice President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John F. Cogan, Jr.* John F. Cogan, Jr President (Principal Executive Officer) and Trustee August 29, 2013 /s/ Mark E. Bradley Mark E. Bradley Treasurer (Principal Financial and Accounting Officer) August 29, 2013 /s/ David R. Bock* David R. Bock Trustee August 29, 2013 /s/ Benjamin M. Friedman* Benjamin M. Friedman Trustee August 29, 2013 /s/ Margaret B.W. Graham* Margaret B.W. Graham Trustee August 29, 2013 /s/ Daniel K. Kingsbury Daniel K. Kingsbury Executive Vice President and Trustee August 29, 2013 /s/ Thomas J. Perna* Thomas J. Perna Chairman of the Board and Trustee August 29, 2013 /s/ Marguerite A. Piret* Marguerite A. Piret Trustee August 29, 2013 /s/ Stephen K West* Stephen K. West Trustee August 29, 2013 * By:/s/ Daniel K. Kingsbury Daniel K. Kingsbury, Attorney-in-Fact EXHIBIT INDEX The following exhibits are filed as part of this Registration Statement: Exhibit No. Description Final opinion as to tax matters and consent
